FILED
                             NOT FOR PUBLICATION                             JUN 03 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS ENRIQUE CARDONA RIVAS,                    No. 08-71806

               Petitioner,                       Agency No. A075-310-026

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Carlos Enrique Cardona Rivas, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence findings of fact, including adverse credibility

determinations, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and we

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies both within Cardona Rivas’ testimony, and between

his testimony and documentary evidence concerning whether or not he deserted the

army, whether or not he participated in the harm of others during his military

service, and when his cousin was harmed by guerillas. See id. at 1043. Contrary to

Cardona Rivas’ assertion, these inconsistencies are material to his claim. See id.

(inconsistencies relating to “the events leading up to [petitioner’s] departure” were

material); see also 8 U.S.C. § 1158(b)(2)(A)(i) (a person who “ordered, incited,

assisted, or otherwise participated in the persecution” of any person on account of

one of the five grounds may not be granted asylum). In the absence of credible

testimony, Cardona Rivas’ asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-71806